Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 1 of 43 PageID: 2358




     METHFESSEL & WERBEL, ESQS.
     2025 Lincoln Highway, Suite 200
     PO Box 3012
     Edison, New Jersey 08818
     (732) 248-4200
     1(732) 248-2355
     pohlman@methwerb.com
      Attorneys for Township of Jackson, Michael Reina, Robert Nixon, Helene
     Schlegel, Jeffrey Purpuro, William Campbell, and Kenneth Pieslak
     Our File No. 89600 BRP

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

     AGUDATH ISRAEL OF AMERICA, A         Civil Action No. 3:17-cv-03226
     NEW YORK NON-PROFIT
     CORPORATION, AND WJR PROPERTY        DEFENDANTS’ ANSWER TO
     LLC, A NEW JERSEY LIMITED            PLAINTIFFS’ THIRD AMENDED
     LIABILITY COMPANY                    COMPLAINT

                Plaintiffs,
                                                      Civil Action
     V.

     TOWNSHIP OF JACKSON, NEW
     JERSEY, MICHAEL REINA, ROBERT
     NIXON, HELENE SCHLEGEL,
     JEFFREY PURPURO, WILLIAM
     CAMPBELL, AND KENNETH PIESLAK

                Defendant.




     Defendants, TOWNSHIP OF JACKSON, MICHAEL REINA, ROBERT

     NIXON,    HELENE         SCHLEGEL,   JEFFREY     PURPURO,       WILLIAM

     CAMPBELL, and KENNETH PIESLAK, by way of their undersigned

     attorneys and by way of Answer to the Third Amended Complaint, state;
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 2 of 43 PageID: 2359




                    INTRODUCTION AND NATURE OF ACTION

        1.   Denied.

        2.   Denied.

        3.   It is admitted that on March 16, 2017, the Township Council of

             the Township of Jackson passed Ordinances Nos. 03-17 and 04-

             17.   It is denied that these Ordinances prohibit schools from

             locating in the Township’s residential zoning districts and

             prohibited outright dormitories throughout the Township.

        4.   It is admitted that on September 12, 2017, the Township Council

             of the Township of Jackson passed Ordinance No. 20-17. It is

             denied that this Ordinances prohibits the establishment of any

             eruv throughout the Township by prohibiting outright the

             placement of articles of any nature in the right of way of any

             street or public place.

        5.   Denied.

        6.   This is the plaintiffs’ description of the allegations in the Third

             Amended Complaint. To the extent the plaintiffs mean to imply

             in this paragraph that there is any factual basis of the causes of

             action asserted, the allegations are denied.

        7.   Denied.

        8.   Denied.

        9.   Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 3 of 43 PageID: 2360




      10.   Denied.

                           JURISDICTION AND VENUE

       11. Admitted as to this Court having jurisdiction over the matter.

            However,    defendant    is   without   knowledge   or   information

            sufficient to form a belief as to the truth of the allegations

            contained in this Count and leaves plaintiff to his proofs.

      12.   Admitted.

      13.   Admitted.

                                    THE PARTIES

      14.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      15.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      16.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      17.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      18.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      19.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 4 of 43 PageID: 2361




      20.    After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      21.    Admitted as to the extent that this is a description of plaintiff’s

             claims.    To the extent the plaintiffs mean to imply in this

             paragraph that there is any factual basis of the causes of action

             asserted, the allegations are denied.

      22.    After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      23.    Admitted as to the extent that this is plaintiff’s description of the

             claims.    To the extent the plaintiffs mean to imply in this

             paragraph that there is any factual basis of the causes of action

             asserted, the allegations are denied.

       24.   After reasonable investigation, the defendant is without sufficient

              information to admit or deny this allegation.

       25.   Admitted.

      26.    Admitted

      27.    After reasonable investigation, the defendant is without sufficient

              information to admit or deny this allegation.

      28.    After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      29.    Denied.

      30.    Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 5 of 43 PageID: 2362




      31.   Admitted.

      32.   Admitted.

      33.   Admitted.

      34.   Admitted.

      35.   Admitted.

      36.   Admitted.

      37.   Admitted.

      38.   Admitted.

                              FACTUAL ALLEGATIONS

      39.   Admitted.

      40.   Admitted.

      41.   Admitted.

      42.   Admitted.

      43.   Admitted.

      44.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      45.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      46.   Denied.

      47.   Denied.

      48.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 6 of 43 PageID: 2363




      49.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      50.   After reasonable investigation, the defendant is without sufficient

             information to admit or deny this allegation.

      51.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      52.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      53.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      54.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      55.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      56.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.

      57.   Admitted.

      58.   Denied.

      59.   Denied.

      60.   After reasonable investigation, the defendant is without sufficient

            information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 7 of 43 PageID: 2364




      61.     After reasonable investigation, the defendant is without sufficient

              information to admit or deny this allegation.

      62.     After reasonable investigation, the defendant is without sufficient

              information to admit or deny this allegation.

      63.     After reasonable investigation, the defendant is without sufficient

              information to admit or deny this allegation.

      64.     After reasonable investigation, the defendant is without sufficient

              information to admit or deny this allegation.

      65.     After    reasonable   investigation,   the   defendant   is   without

              sufficient information to admit or deny this allegation.

      66.     After reasonable investigation, the defendant is without sufficient

              information to admit or deny this allegation.

      67.     After reasonable investigation, the defendant is without sufficient

               information to admit or deny this allegation.

       68.    After    reasonable   investigation,   the   defendant   is   without

              sufficient information to admit or deny this allegation.

       69.    After reasonable investigation, the defendant is without sufficient

               information to admit or deny this allegation.

      70.      After   reasonable   investigation,   the   defendant   is   without

               sufficient information to admit or deny this allegation.

        71.      After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 8 of 43 PageID: 2365




        72.     After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

       73.     Denied.

        74.     Denied.

        75.     Denied.

        76.     Denied.

        77.     Admitted.

        78.     Denied.

        79.     Admitted.

        80.     Admitted.

        81.     Denied.

        82.     Denied.

        83.     It is admitted that Ordinance No. 0317 amended §244-48 of

                Jackson Township’s code to prohibit public schools as a

                permitted use in certain zoning districts. It is denied that

                the reason for this is because New Jersey law prohibits

                differential treatment between public and private schools. It

                is denied that the Township already has several public

                schools that were cited in residential zoning districts,

                including    two   recently   constructed   as   discussed   in

                subsequent paragraphs in the Complaint.

        84.     Admitted.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 9 of 43 PageID: 2366




        85.     Admitted.

        86.     Admitted.

        87.     Admitted.

        88.     Admitted.

        89.     Denied.

        90.     Denied.

        91.     Denied.

        92.     Admitted.

        93.     After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        94.     After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        95.     Denied.

        96.     It is admitted that the article was published in the Asbury

                Park Press.   It is denied that the facts as reported in the

                article were accurately reported.

        97.     Denied.

        98.     Admitted.

        99.     Denied.

        100.    It is admitted that various residents questioned the meaning

                and effect of the Ordinance. It is denied that the council or
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 10 of 43 PageID: 2367




                its attorney silenced anyone, including both who supported

                and objected to the Ordinance.

        101.     It is denied that there was considerable applause.

        102.     It is denied there was substantial applause.

        103.     Admitted.

        104.     Admitted.

        105.     Denied.

        106.     Admitted.

        107.     Denied.

        108.     Denied.

        109.     Denied.

        110.     Denied.

        111.     Denied.

        112.     Denied.

        113.     Denied.

        114.     Denied.

        115.     Denied.

        116.     Denied.

        117.     Denied.

        118.     Denied in that there was no discussion about religious

                 schools.

        119.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 11 of 43 PageID: 2368




        120.     It is admitted that the Asbury Park Press published an

                 article entitled “Jackson Dorm Law Advances Amid Crises of

                 Ani-Semitism.”    It is denied that everything printed in the

                 article is accurate.

        121.     It is admitted that the Asbury Park Press published an

                 article entitled “Jackson Dorm Law Advances Amid of Cries

                 of Anti-Semitism.”

        122.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        123.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        124.     Admitted.

        125.     Denied.

        126.     Admitted.

        127.     Denied.

        128.     Denied.

        129.     Admitted.

        130.     Admitted, except the allegation that the Township has no

                 land use concerns about the Great Adventure Dormitories is

                 denied.

        131.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 12 of 43 PageID: 2369




        132.     Admitted, to the extent the Township Code permits other

                 land uses that entail group residential components, which

                 are required by law.

        133.     Admitted.

        134.     Admitted.

        135.     Admitted, though the permitting of mobile home parks in the

                 MHP Mobile Home Park Zone is limited to currently existing

                 mobile home parks.

        136.     Denied.

        137.     Admitted.

        138.     Admitted.

        139.     Denied.

        140.     Denied.

        141.     Denied.

        142.     Denied.

      Ordinance No. 20-17 was not enacted for a discriminatory purpose

        143.     Denied.

        144.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        145.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 13 of 43 PageID: 2370




        146.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        147.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        148.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        149.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        150.     Admitted.

        151.     Admitted.

        152.     Admitted.

        153.     Admitted.

        154.     Denied.

        155.     Denied to the extent the quotation is not complete.

        156.     Denied to the extent the quotation is not complete.

        157.     Denied.

        158.     Admitted.

        159.     Admitted.

        160.     Admitted.

        161.     Admitted.

        162.     Denied.

        163.     Admitted.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 14 of 43 PageID: 2371




        164.     Admitted.

        165.     Denied.

        166.     Admitted.

        167.     Denied.

        168.     Denied.

        169.     Admitted.

        170.     Admitted.

        171.     Admitted.

        172.     Admitted.

        173.     Admitted.

        174.     Admitted.

        175.     Admitted.

        176.    The allegation does not provide the source of the quote, so the

                defendants are without sufficient information to admit or

                deny the allegation.

        177.    The allegation does not provide the source of the quote, so the

                defendants are without sufficient information to admit or

                deny the allegation.

        178.     Admitted.

        179.     Denied.

        180.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 15 of 43 PageID: 2372




        181.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        182.    To the extent that plaintiffs mean to imply that the

                defendants’ decisions regarding land use were motivated by

                anti-Semitic animus, the allegation is denied.

        183.    Denied to the extent that members of Agudath Israel are not

                prevented from living in Jackson Township by local land use

                laws. Further denied that eruv are prohibited.

        184.    Denied to the extent that members of Agudath Israel are not

                prevented from living in Jackson Township by local land use

                laws. Further denied that eruv are prohibited.

        185.     Denied.

        186.     Denied.

        187.     Denied.

        188.    Denied to the extent that plaintiffs mean to imply that the

                land use decisions by the defendants were motivated by anti-

                Semitic animus.

        189.     Denied.

        190.     Denied.

        191.   Denied to the extent that plaintiffs mean to imply that the

               land use decisions by the defendants were motivated by anti-

               Semitic animus. Further denied that eruv are prohibited.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 16 of 43 PageID: 2373




        192.     Denied.

        193.     Denied.

        194.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        195.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        196.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        197.     Denied.

        198.     Admitted.

        199.     Denied.

        200.     Denied.

        201.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        202.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        203.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        204.     Denied.

        205.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        206.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 17 of 43 PageID: 2374




        207.     Denied.

        208.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        209.     Denied.

        210.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        211.     Denied.

        212.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        213.     Denied.

        214.     Denied.

        215.     Denied.

        216.     Denied.

        217.     Denied.

        218.     Denied.

        219.     Denied.

        220.     Admitted.

        221.     Denied.

        222.     Denied.

        223.     Denied.

        224.     Denied.

        225.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 18 of 43 PageID: 2375




        226.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        227.    Admitted, though many other towns have also been involved

                in affordable housing litigation.

        228.     Denied.

        229.   Admitted.     The ordinance was drafted by the plaintiff’s

               attorney in that matter and was submitted to the Council in

               the form proposed pursuant to a consent order, served with a

               letter from the Affordable Housing Special Master to the Court.

        230.     Denied.

        231.     Denied.

        232.     Admitted.

        233.     Denied.

        234.    It is denied that the certification was filed by Township

                Officials. The certification was filed by the plaintiffs’ attorney

                in the litigation against the Town.

        235.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        236.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        237.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 19 of 43 PageID: 2376




        238.     Admitted.

        239.     Admitted.

        240.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        241.     Denied.

        242.     Denied.

        243.     Admitted.

        244.     Admitted.

        245.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        246.     Admitted.

        247.     Denied.

        248.     Denied.

        249.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        250.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        251.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        252.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        253.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 20 of 43 PageID: 2377




        254.     Denied.

        255.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        256.     After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        257.     Denied.

        258.     Admitted.

        259.     Denied.

        260.     Admitted.

        261.     Denied.

        262.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        263.     Denied.

        264.     Admitted.

        265.     Denied.

        266.     The court decisions cited in this paragraph speak for

                themselves.

        267.    To the extent the plaintiff means to imply that the decision of

                the Zoning Board of Adjustment was a response to the alleged

                anti-Semitic animus of the objectors, the allegation is denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 21 of 43 PageID: 2378




        268.    To the extent the plaintiffs mean to imply that the decisions

                of the Township Zoning Board Members were based on anti-

                Semitic animus, the allegations are denied.

        269.     To the extent the plaintiffs mean to imply that the decisions

                of the Township Zoning Board Members were based on anti-

                Semitic animus, the allegations are denied.

        270.    To the extent the plaintiffs mean to imply that the decisions

                of the Township Zoning Board Members were based on anti-

                Semitic animus, the allegations are denied.

        271.    To the extent the plaintiffs mean to imply that the decisions

                of the Township Zoning Board Members were based on anti-

                Semitic animus, the allegations are denied.

        272.     To the extent the plaintiffs mean to imply that the decisions

                of the Township Zoning Board Members were based on anti-

                Semitic animus, the allegations are denied.

         273.    To the extent the plaintiffs mean to imply that the decisions

                 of the Township Zoning Board Members were based on anti-

                 Semitic animus, the allegations are denied.

        274.     To the extent the plaintiffs mean to imply that the decisions

                 of the Township Zoning Board Members were based on anti-

                 Semitic animus, the allegations are denied.

        275.     Admitted.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 22 of 43 PageID: 2379




        276.     Denied.

        277.     Denied.

        278.     Denied.

        279.     Denied.

        280.     Admitted.

        281.     Denied.

        282.     Denied.

        283.     Denied to the extent the statements are selectively quoted

                 and out of context.

        284.     Denied.

        285.    Denied to the extent the statements are selectively quoted

                and out of context.

        286.    Denied to the extent the statements are selectively quoted

                and out of context.

        287.     Denied to the extent the statements are selectively quoted

                 and out of context.

        288.     Denied to the extent the statements are selectively quoted

                 and out of context.

        289.     Denied to the extent the statements are selectively quoted

                 and out of context.

        290.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 23 of 43 PageID: 2380




        291.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        292.     The allegation does not identify the source of the quote, so

                 that the defendants are without sufficient information to

                 admit or deny the allegation.

        293.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        294.     Denied.

        295.     Denied.

        296.     To the extent the plaintiffs meant to imply that the decisions

                 of the Township Zoning Board Members were based on anti-

                 Semitic animus, the allegations are denied.

        297.     It is admitted that there were complaints and that there was

                 an investigation. To the extent the plaintiffs mean to imply

                 that the investigation is evidence of anti-Semitic animus,

                 the allegation is denied.

        298.     Denied.

        299.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        300.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 24 of 43 PageID: 2381




        301.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        302.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        303.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        304.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        305.     Denied.

        306.    Denied to the extent the plaintiffs mean to imply that the

                violation notices are evidence of anti-Semitic animus.

        307.     Denied.

        308.     Denied.

        309.     Denied.

        310.     Denied.

        311.     Denied in that the allegation is too vague for the defendant

           to respond.

        312.     Denied.

        313.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        314.     Denied.

        315.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 25 of 43 PageID: 2382




        316.     Admitted.

        317.     Denied.

        318.     Denied.

        319.     Admitted.

        320.     Admitted.

        321.     Denied in that the email is selectively quoted and out of

                 context.

        322.     Admitted.

        323.     Denied.

        324.     Admitted.

        325.     To the extent the plaintiffs mean to imply that the decisions

                 of the Township Zoning Board Members were based on anti-

                 Semitic animus, the allegations are denied.

        326.    To the extent the plaintiffs mean to imply that the decisions

                of the Township Zoning Board Members were based on anti-

                Semitic animus, the allegations are denied.

        327.     Denied.

        328.     Denied.

        329.     Admitted.

        330.     Admitted.

        331.     Admitted.

        332.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 26 of 43 PageID: 2383




        333.     Admitted.

        334.    It is denied that documents have been destroyed or

                improperly withheld.

        335.     Admitted.

        336.    The Township later clarified that no records have been

                destroyed.

        337.    The Township later clarified that no records have been

                destroyed.

        338.    The Township later clarified that no records have been

                destroyed.

        339.    The Township later clarified that no records have been

                destroyed.

        340.     Admitted.

        341.     The correspondence has not been destroyed.

        342.     No documents have been destroyed.

        343.     No documents have been destroyed.

        344.     No documents have been destroyed.

        345.     No documents have been destroyed.

        346.     No documents have been destroyed.

        347.     No documents have been destroyed.

        348.     Denied. Defendants’ counsel is irrelevant.

        349.     No documents have been destroyed.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 27 of 43 PageID: 2384




        350.     Admitted.

        351.     Any allegations concerning what occurred during the

                 mediation violates the agreement that anything which

                 occurred during the mediation was to remain confidential.

        352.     Any allegations concerning what occurred during the

                 mediation violates the agreement that anything which

                 occurred during the mediation was to remain confidential.

        353.     Any allegations concerning what occurred during the

                 mediation violates the agreement that anything which

                 occurred during the mediation was to remain confidential.

        354.    Any   allegations   concerning   what   occurred   during   the

                mediation violates the agreement that anything which

                occurred during the mediation was to remain confidential.

        355.     Any allegations concerning what occurred          during the

                 mediation violates the agreement that anything which

                 occurred during the mediation was to remain confidential.

        356.     Any allegations concerning what occurred          during the

                 mediation violates the agreement that anything which

                 occurred during the mediation was to remain confidential.

        357.    Any   allegations   concerning   what   occurred   during   the

                mediation violates the agreement that anything which

                occurred during the mediation was to remain confidential.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 28 of 43 PageID: 2385




        358.    Admitted, but the ordinances were discussed in Executive

               Session.

        359.     Denied.

        360.     Admitted.

        361.     Admitted.

        362.     Admitted.

        363.    Denied. Whether and when the defendants retained counsel

                is irrelevant and not properly included in the complaint.

        364.     Denied.

        365.     To the extent the plaintiffs mean to allege that defendants’

                 counsel is not entitled to a legal theory or that the legal

                 theory is evidence of anti-Semitic animus, the allegations are

                 denied.

        366.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        367.    To the extent the plaintiffs mean to imply that a meeting

                between counsel and clients is evidence of anti-Semitic

                animus, the allegation is denied.

        368.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 29 of 43 PageID: 2386




        369.    To the extent the plaintiffs mean to imply that a resolution

                appointing additional counsel is evidence of anti-Semitic

                animus, the allegation is denied.

        370.   After reasonable investigation, the defendant is without

               sufficient information to admit or deny this allegation.

        371.   Any    allegations   by    plaintiffs   concerning    settlement

               negotiations violate the agreement that the negotiations are

               confidential.

        372.     Denied.

        373.     Denied.

        374.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        375.    After reasonable investigation, the defendant is without

                sufficient information to admit or deny this allegation.

        376.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        377.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        378.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        379.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 30 of 43 PageID: 2387




        380.     After reasonable investigation, the defendant is without

                 sufficient information to admit or deny this allegation.

        381.     Denied.

        382.     Denied.

        383.     Denied.

        384.     Denied.

        385.     This allegation is too vague for the defendants to respond.

        386.     This allegation is too vague for the defendants to respond.

        387.     Denied.

        388.     Denied.

        389.     Denied.

        390.     Denied.

        391.     Denied.



                                       COUNT I

        392.    The answers to the allegations in the preceding paragraphs

                are repeated as if set forth fully at length herein.

        393.     Denied.

        394.     Denied.

        395.     Denied;

     WHEREFORE,      the   defendant    demands    judgments     dismissing    the

     Complaint and awarding the defendant counsel fees and costs of suits.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 31 of 43 PageID: 2388




                                      COUNT II

        396.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        397.     Denied.

        398.     Denied.

        399.     Denied;

     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT III

        400.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        401.     Denied.

        402.     Denied.

        403.     Denied;

     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT IV

        404.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        405.     Denied.

        406.     Denied.

        407.     Denied;
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 32 of 43 PageID: 2389




     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                      COUNT V

        408.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        409.     Denied.

        410.     Denied.

        411.     Denied;

     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT VI

        412.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        413.     Denied;



     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT VII

        414.    The answers to the allegations in the preceding paragraphs

                are repeated as if set forth fully at length herein.

        415.     Denied;
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 33 of 43 PageID: 2390




     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                    COUNT VIII

        416.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        417.     Denied;

     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT IX

        418.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        419.     Denied.

     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                      COUNT X



        420.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        421.     Denied.

        422.     Denied.

        423.     Denied.

        424.     Denied.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 34 of 43 PageID: 2391




        425.     Denied.

        426.     Denied;

     WHEREFORE,       the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                      COUNT XI

        427.     The answers to the allegations in the preceding paragraphs

           are repeated as if set forth fully at length herein.

        428.     Denied.

        429.     Denied.

        430.     Denied.

        431.     Denied.

        432.     Denied.

        433.     Denied;

     WHEREFORE,       the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT XII

        434.    The answers to the allegations in the preceding paragraphs

                are repeated as if set forth fully at length herein.

        435.     Denied.

        436.     Denied.

        437.     Denied.

        438.     Denied;
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 35 of 43 PageID: 2392




     WHEREFORE,       the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT XIII

        439.     The answers to the allegations in the preceding paragraphs

           are repeated as if set forth fully at length herein.

        440.     After reasonable investigation, the defendant is without

           sufficient information to admit or deny this allegation.

        441.     Denied.

        442.     Denied;

     WHEREFORE,       the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT XIV

        443.    The answers to the allegations in the preceding paragraphs

                are repeated as if set forth fully at length herein.

        444.     Denied.

        445.     Denied.

        446.     Denied;

     WHEREFORE,       the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                     COUNT XV

        447.    The answers to the allegations in the preceding paragraphs

                are repeated as if set forth fully at length herein.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 36 of 43 PageID: 2393




        448.     Denied.

        449.     Denied.

        450.     Denied;

     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.

                                    COUNT XVI

        451.     The answers to the allegations in the preceding paragraphs

                 are repeated as if set forth fully at length herein.

        452.     Denied.

        453.     Denied.

        454.     Denied.

        455.     Denied;

     WHEREFORE,      the   defendant    demands     judgment     dismissing   the

     Complaint and awarding the defendant counsel fees and costs of suits.



                            AFFIRMATIVE DEFENSES



                           FIRST SEPARATE DEFENSE

           The Complaint fails to state a claim upon which relief may be

     granted.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 37 of 43 PageID: 2394




                           SECOND SEPARATE DEFENSE

           This Court does not have jurisdiction over all claims asserted.

                            THIRD SEPARATE DEFENSE

           Any and all injuries and damages were proximately caused by

     actions or negligence of plaintiff or by persons not under the control of

     this defendant.



                           FOURTH SEPARATE DEFENSE

           Any and all injuries and damages were caused solely by the

     intentional behavior of the plaintiff.



                            FIFTH SEPARATE DEFENSE

     Defendants owed no legal duty to the plaintiff.



                            SIXTH SEPARATE DEFENSE

     Defendants breached no duty owed to the plaintiff.



                          SEVENTH SEPARATE DEFENSE

     Defendants performed each and every duty, if any, owed to plaintiff.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 38 of 43 PageID: 2395




                          EIGHTH SEPARATE DEFENSE

                 Plaintiff has not been deprived of any right, privilege, or

     immunity created or recognized by the United States Constitution, the

     New Jersey Constitution, any statute, or any law.



                           NINTH SEPARATE DEFENSE

           Defendants affirmatively and specifically plead each and every

     defense, limitation, and immunity, and protection provided under the

     New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq., and hereby place

     plaintiff on notice that each such statutory provision is hereby raised as

     a separate and affirmative defense throughout every stage of the case.



                          TENTH SEPARATE DEFENSE

           Any actions or failure to act on the part of defendants were in the

     nature of the discretionary activity within meaning of N.J.S.A. 59:2-3.



                        ELEVENTH SEPARATE DEFENSE

                 Defendants    are     entitled   to   the   good   faith   immunity

     established by N.J.S.A. 59:3-3.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 39 of 43 PageID: 2396




                          TWELFTH SEPARATE DEFENSE

            Plaintiff failed to comply with the conditions precedent for making

     any claim against defendants by not filing the claim in the manner and

     within the time provided by N.J.S.A. 59:8-3, 59:8-4, 59:8-5, 59:8-7, and

     59:8-8.



                        THIRTEENTH SEPARATE DEFENSE

            The plaintiff(s) failed to file a timely notice of claim as required by

     N.J.S.A. 59:8-8, et. seq.



                        FOURTEENTH SEPARATE DEFENSE

             Defendants are entitled to immunity under N.J.S.A. 59:2-2.



                         FIFTEENTH SEPARATE DEFENSE

            Defendants neither took nor sanctioned any of the actions alleged

     by plaintiff.



                         SIXTEENTH SEPARATE DEFENSE

            Any action or inaction on the part of defendant was the result of

     the exercise of judgment or discretion vested in defendants within the

     meaning of the applicable law.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 40 of 43 PageID: 2397




                        SEVENTEENTH SEPARATE DEFENSE

           Defendant acted in good faith without malicious intent in carrying

     out all duties.



                         EIGHTEENTH SEPARATE DEFENSE

           Defendant at all times acted reasonably, in good faith, and in

     accordance with all applicable laws of the United States, State of New

     Jersey, and local ordinances.



                         NINETEENTH SEPARATE DEFENSE

           All of the acts of defendants were performed in good faith and

     defendants are therefore entitled to qualified immunity.



                         TWENTIETH SEPARATE DEFENSE

           Defendants are entitled to absolute immunity.



                       TWENTY-FIRST SEPARATE DEFENSE

           To the extent alleged, if any, defendants did not engage in a

     conspiracy against plaintiff and did not have a custom, plan or practice

     that violated plaintiff’s rights.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 41 of 43 PageID: 2398




                     TWENTY-SECOND SEPARATE DEFENSE

           Punitive damages cannot be awarded against defendants under

     both common law and statute.



                      TWENTY-THIRD SEPARATE DEFENSE

           Plaintiff is not entitled to an award of economic damages against

     defendants.



                    TWENTY-FOURTH SEPARATE DEFENSE

           Plaintiff is not entitled to an award of interest against defendants.



                      TWENTY-FIFTH SEPARATE DEFENSE

           Plaintiff is not entitled to an award of counsel fees against

     defendants.

                      TWENTY-SIXTH SEPARATE DEFENSE

           Defendants did not violate any duty owed to plaintiff under

     common law, statute, regulations, or standards.



                    TWENTY-SEVENTH SEPARATE DEFENSE

           Defendants were acting pursuant to law in performing any of the

     acts alleged in the Complaint.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 42 of 43 PageID: 2399




                     TWENTY-EIGHTH SEPARATE DEFENSE

     This court lacks jurisdiction over one or more of plaintiff’s claims.



                      TWENTY-NINTH SEPARATE DEFENSE

           Plaintiff’s Complaint is barred by the applicable statute of

     limitations.

                         THIRTIETH SEPARATE DEFENSE

           Plaintiff’s claims are barred by the doctrines of estoppel, laches,

     waiver, and/or unclean hands.



                       THIRTY-FIRST SEPARATE DEFENSE

           Plaintiff failed to take reasonable and necessary measures to

     mitigate damages.

                     THIRTY-SECOND SEPARATE DEFENSE

           Defendants reserve their right to assert such other affirmative

     defenses as continuing investigation and discovery may indicate.

                      THIRTY-THIRD SEPARATE DEFENSE

           Defendants had legitimate, nondiscriminatory reasons for all acts

     and omissions of which plaintiff complains.



                     THIRTY-FOURTH SEPARATE DEFENSE

     Plaintiff has failed to exhaust all available administrative remedies.
Case 3:17-cv-03226-MAS-DEA Document 100 Filed 11/17/20 Page 43 of 43 PageID: 2400




                       LOCAL RULE 11.2 CERTIFICATION

     Pursuant to Local Rule of Civil Procedure 11.2, I hereby certify that the

     matter in controversy is not currently the subject of any other action

     pending in any court or of any pending arbitration or administrative

     proceeding.

                        TRIAL COUNSEL DESIGNATION

     Brent R. Pohlman is hereby designated as trial counsel for defendants

     Township of Jackson, Michael Reina, Robert Nixon, Helene Schlegel,

     Jeffrey Purpuro, William Campbell, and Kenneth Pieslak.




                                               Brent R. Pohlman,
                                               Attorney for Defendant(s)
                                               Methfessel & Werbel, Esqs.
                                               2025 Lincoln Highway, Suite
                                               200
                                               PO Box 3012
                                               Edison, New Jersey 08818

     Dated: November 17, 2020
